Citation Nr: 1046014	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  05-22 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1949 to 
December 1950.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for a back condition 
and a right knee injury.  In February 2006, the Veteran submitted 
a notice of disagreement and subsequently perfected his appeal in 
August 2006.

In March 2007, the Veteran presented sworn testimony during a 
Travel Board hearing in Oakland, California, which was chaired by 
a Veterans Law Judge.  A transcript of the hearing has been 
associated with the Veteran's claims file.  As the chairman of 
this Board hearing is no longer employed at the Board, the 
Veteran was afforded the opportunity to present hearing testimony 
before another Veterans Law Judge in March 2008.  However, the 
Veteran did not respond to this offer of another hearing.

In a July 2007 decision, the Board denied the Veteran's claims of 
entitlement to service connection for a low back disability, a 
right knee disability, bilateral hearing loss, and tinnitus.  The 
Veteran appealed the denials of service connection for a low back 
disability and a right knee disability to the United States Court 
of Appeals for Veterans Claims (Court).  He did not appeal the 
hearing loss and tinnitus denials.  In February 2008, the Court 
issued an order granting a January 2008 joint motion to remand 
(JMR) the appeal to the Board.  The appeal was returned to the 
Board for action consistent with the January 2008 JMR and 
February 2008 Court order.

In May 2008, the Board remanded the Veteran's claims of 
entitlement to service connection for a low back disability and a 
right knee disability to the Appeals Management Center (AMC) for 
further evidentiary development, including obtaining outstanding 
treatment records and scheduling a VA examination.  The Board is 
obligated by law to ensure that the AMC complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board finds that the AMC has not fully complied with the May 2008 
remand directives, as discussed more fully below.  As such, these 
matters must be remanded yet again.  See Stegall, supra.

In a May 2009 letter to Congressman Lundgren, which was 
subsequently submitted to the Board, the Veteran raised the issue 
of service connection for hearing loss and tinnitus.  As such, 
the issues of whether new and material has been submitted to 
reopen the Veteran's previously denied claims of entitlement to 
service connection for bilateral hearing loss and tinnitus have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the Veteran if further action on her part is 
required.


REMAND

The Board is cognizant of the fact that the Veteran's case has 
been in adjudicative status since 2006, and that it has been 
remanded in the past.  Consequently, the Board wishes to assure 
the Veteran that it would not be remanding this case again unless 
it was essential for a full and fair adjudication of her claims.

In the May 2008 Board remand, the AMC was ordered to obtain any 
outstanding treatment records from the time of separation from 
service, as identified by the Veteran.  The AMC was specifically 
directed to look for treatment records, dated from 1951 to 1954, 
from the North Island Naval Air Station, under both the Veteran's 
service number and her husband's service number.  In July 2009, 
the Veteran provided a list of military bases and hospitals and 
one private facility at which she had obtained treatment for her 
low back and right knee and the dates of such treatment.  
Although the Veteran provided a consent to release information 
for the private facility, she did not provide such a consent for 
any of the military facilities.  The AMC requested that she 
provide a consent for these facilities in a December 2009 letter.  
The Veteran's December 2009 response indicated that she did not 
believe a consent to release information was necessary for 
treatment records held by the military.  There is no evidence in 
the claims file to show that the AMC took any further action to 
attempt to obtain the Veteran's outstanding treatment records.  
As the AMC failed to comply with the Board's order to obtain all 
identified treatment records, including those held by the federal 
government, this case must be remanded to comply with the 
May 2008 remand directives.  See Stegall, supra.

The May 2008 Board remand also directed the AMC to provide the 
Veteran with a VA examination to determine the nature and 
etiology of her low back and right knee disabilities.  The AMC 
provided the Veteran with an examination in April 2010.  However, 
the above-mentioned records had not been obtained and associated 
with the claims file at the time that the examiner provided his 
opinion.  Thus, if additional records are obtained, an addendum 
opinion should be provided.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Attempt to obtain and associate with the 
claims file any available treatment records 
identified in the Veteran's July 2009 
statement, to include those held by the 
federal government.  If the AMC is unable to 
secure these records, it must notify the 
Veteran and (a) identify the specific 
records it is unable to obtain; (b) briefly 
explain the efforts that it made to obtain 
those records; (c) describe any further 
action to be taken with respect to the 
claim; and (d) notify the Veteran that she 
is ultimately responsible for providing the 
evidence.

If it is determined that a signed consent 
form from the Veteran is necessary to obtain 
federal records created while the Veteran 
was a military dependent, the AMC must so 
notify her and explain the basis/authority 
for such a conclusion and again ask her for 
such signed consent.

2.  If additional relevant treatment records 
are obtained, the claims file should be 
returned to the April 2010 examiner to review 
the additional treatment records and provide 
an addendum opinion as to the etiology of the 
Veteran's low back and right knee 
disabilities.

If the original April 2010 examiner is not 
available, the Veteran should be scheduled for 
a VA examination with an appropriate examiner 
to determine the nature and etiology of her 
low back and right knee disabilities.  All 
indicated studies should be performed.  The 
claims folder should be provided to the 
examiner for review of pertinent documents 
therein in connection with the examination, 
and the examination report should reflect that 
such a review was conducted.

The examiner must state whether the Veteran's 
currently diagnosed low back and right knee 
disabilities were caused or aggravated 
(permanently increased in severity beyond the 
natural progression of the disorder) by a 
disease or injury in service.

It would be helpful if the examiner would use 
the following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

3.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
action taken in the paragraphs above, the 
claims of entitlement to service connection 
for a low back disability and a right knee 
disability should be readjudicated.  If 
either claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and her representative.  After 
they have had an adequate opportunity to 
respond, the case should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claims.  Her 
cooperation in VA's efforts to develop her claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2010).

